Per Curiam.
We believe that in the interest of justice there should be a new trial of these actions. The verdict for $20,000 for the infant plaintiff, who Was seven years of age at the time of the accident, and the verdict for $1,000 for his mother, are so out of all proportion to the damages suffered that the verdicts must have been the result of sympathy, prejudice or passion.
This boy received the injuries for which he seeks to recover damages on June 22, 1922, and returned to school, evidently to his regular class, on September 20, 1922. Because of the circumstances of this case his teacher became a very important witness.
• A subpoena had been served and she was on her way to court to *524testify. Counsel for defendants requested a short adjournment, which was refused. The request was reasonable and should have been granted owing to the importance of such testimony and in view of the expert testimony.
The judgment in each case should be reversed and a new trial ordered, with costs to the appellants to abide the event.
Present — Claeke, P. J., Dowling, Finch, McAvoy and Maetin, JJ.
Judgments and orders reversed and new trial ordered, with costs to appellants to abide the event.